Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02585-GPG

KENNETH GLAD,

      Petitioner,

v.

BILL ELDER, In his Official Capacity as El Paso County Sheriff, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

      Respondents.

               UNOPPOSED MOTION TO DISMISS
            ATTORNEY GENERAL AS A RESPONDENT

      Respondent Attorney General of the State of Colorado respectfully

requests to be dismissed as a named respondent in this case, and to be

relieved of the Court’s order to file a preliminary response, and in

support more fully states:

1.    This is a habeas corpus proceeding under 28 U.S.C. § 2241. ECF

      No. 1 at 1.
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 2 of 8




2.    Petitioner is a pretrial detainee in the El Paso County jail as a

      result of a state criminal proceeding in which he stands charged

      with kidnapping and sexual assault. Id. at 1; ECF No. 1-2 at 1-3.

3.    Petitioner here challenges his custody as unlawful. ECF No. 1 at

      2. He argues that “he is indigent and the trial court required a

      financial condition of release that he cannot afford,” which, he

      contends, “imposed a de facto order of detention without the

      procedural protections, legal standards, and substantive findings

      that must accompany such an order under the Equal Protection

      and Due Process Clauses of the Fourteenth Amendment to the

      United States Constitution.” Id.

4.    Petitioner named El Paso County Sheriff Bill Elder as the

      respondent in the instant action. Id. at 1. The Court added the

      Attorney General of Colorado as an additional respondent, and

      directed only the Attorney General to address whether certain

      procedural defenses would be asserted. ECF No. 7 at 1 & n.1. The

      Court later noted in an order that the Attorney General was

      added because the custody Petitioner challenges arises from a
                                     2
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 3 of 8




      criminal case brought by the state of Colorado, not El Paso

      County, and in past cases sheriffs have declined to respond to

      cases like this one, which challenges pretrial detention under

      § 2241. ECF No. 10.

5.    Due to the allocation of legal representation under Colorado law,

      however, Respondent Attorney General requests to be dismissed

      as a respondent in this case and to be relieved of the Court’s order

      to file a preliminary response, and requests that the Court instead

      allow the El Paso County Attorney’s Office to respond on Sheriff

      Elder’s behalf.

6.    In most habeas corpus cases, a state’s attorney general is indeed

      the proper respondent, and is thus properly added as such. For

      example, Rule 2(b) of the Rules Governing Section 2254 Cases

      specifies that when a habeas petitioner is subject only to future

      custody under a state court judgment being challenged, the

      petitioner must name as respondents both (1) any officer who has

      current custody, and (2) the state’s attorney general. And the

      advisory committee’s notes to that rule provide that when it is
                                    3
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 4 of 8




      unclear who should be named as the respondent in a § 2254 case,

      the state’s attorney general should be named because “the habeas

      corpus action will usually be defended by the attorney general,”

      the attorney general “is in the best position to inform the court as

      to who the proper party respondent is,” and “[i]f it is not the

      attorney general, he can move for a substitution of party.”

7.    However, the Supreme Court has held that “in habeas challenges

      to present physical confinement . . . the default rule is that the

      proper respondent is the warden of the facility where the prisoner

      is being held, not the Attorney General or some other remote

      supervisory official.” Rumsfeld v. Padilla, 542 U.S. 426, 435

      (2004). Accord Brian R. Means, Postconviction Remedies, § 12:4.

8.    The instant action is a § 2241 case challenging Petitioner’s present

      physical confinement as a pretrial detainee in the El Paso County

      Jail. See ECF No. 1 at 1-2. In Colorado, the sheriffs are the

      custodians of jail inmates. Colo. Rev. Stat. § 30-10-511 (2020)

      (“[T]he sheriff shall have charge and custody of the jails of the

      county, and of the prisoners in the jails, and shall supervise them
                                     4
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 5 of 8




      himself or herself or through a deputy or jailer.”). Accordingly, the

      proper respondent in this case is El Paso County Sheriff Bill

      Elder. As noted, Sheriff Elder is already a named respondent in

      this action.

9.    Furthermore, under Colorado law it is the county attorneys who

      serve as legal representatives of the county sheriffs. See, e.g.,

      Peterson v. Arapahoe Cty. Sheriff, 72 P.3d 440, 442 (Colo. App.

      2003) (reflecting county attorney’s representation of sheriff). By

      contrast, the Colorado Attorney General may only represent state

      officials and entities. Colo. Rev. Stat. § 24-31-101 (2020). These

      include employees of the Colorado Department of Corrections, who

      are the custodians and properly named respondents in the more

      common habeas corpus cases challenging, under 28 U.S.C. § 2241,

      a petitioner’s conditions of confinement in prison; or, under 28

      U.S.C. § 2254, a petitioner’s custody in prison resulting from a

      state court judgment. Respondent Attorney General cannot

      represent Sheriff Elder. Sheriff Elder must be represented by the

      El Paso County Attorney.
                                     5
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 6 of 8




10.   On October 7, 2020, Senior Assistant County Attorney Bryan

      Schmid, with the El Paso County Attorney’s Office, entered his

      appearance as counsel for Sheriff Elder. ECF No. 14. Mr. Schmid

      agrees Sheriff Elder is a properly named respondent. ECF No. 9 at

      1-2. Undersigned counsel has also conferred with Mr. Schmid, and

      Mr. Schmid confirms he is prepared to defend the case on Sheriff

      Elder’s behalf.

11.   In light of the above, Respondent Attorney General requests to be

      dismissed as a respondent in this case and requests to be relieved

      of the Court’s order to file a preliminary response.

12.   Undersigned counsel has communicated with Senior Assistant

      County Attorney Bryan Schmid and with Adam Mueller, counsel

      for Petitioner, and they have indicated that they do not oppose the

      instant motion.


      WHEREFORE, Respondent Attorney General respectfully moves

to be dismissed as a named respondent and to be relieved of the Court’s

order directing the Attorney General to file a preliminary response.

                                     6
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 7 of 8




                                 Respectfully submitted,

                                 PHILIP J. WEISER
                                 Attorney General


                                 s/ Ryan A. Crane
                                 RYAN A. CRANE*
                                 Senior Assistant Attorney General
                                 Criminal Appeals Section
                                 Attorneys for Respondents
                                 Ralph L. Carr Colorado Judicial Center
                                 1300 Broadway, 9th Floor
                                 Denver, Colorado 80203
                                 Telephone: (720) 508-6000
                                 E-Mail: ryan.crane@coag.gov
                                 *Counsel of Record




                                    7
Case 1:20-cv-02585-GPG Document 17 Filed 10/23/20 USDC Colorado Page 8 of 8




                      CERTIFICATE OF SERVICE

      I certify that the electronic filing of the instant document will

cause a copy to be served upon counsel for all parties to this action at

the email addresses counsel have registered with the Court’s CM/ECF

system.



                                  s/ Ryan A. Crane
